Order entered October 6, 2022




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                No. 05-22-00770-CV

                                TTS, LLC, Appellant

                                          V.

EVENFLOW, LLC, DAN MANSELLE, AND TRINITY LOGISTICS, INC.,
                       Appellees

                  On Appeal from the 429th Judicial District Court
                              Collin County, Texas
                      Trial Court Cause No. 429-05512-2021

                                       ORDER

         Before the Court is appellant’s October 4, 2022 unopposed motion for a one-

day extension of time to file its brief. We GRANT the motion and ORDER the brief

tendered to the Court by appellant on October 4, 2022, filed as of the date of this

order.

                                               /s/   KEN MOLBERG
                                                     JUSTICE